 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COREY JEROME ELDER,                               No. 2:18-CV-3215-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SILVA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint (ECF No. 8).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                   Plaintiff names the following as defendants: (1) Silva; (2) Joksch; and (3)

 9   Bradett.1 By separate order, the court has determined service of this action is appropriate for

10   defendants Joksch and Bradett on plaintiff’s First Amendment retaliation claims. As to defendant

11   Silva, plaintiff claims:

12                   Petitioner arrived at High Desert State Prison on July 8, 2014. Petitioner
                     received his property on July 22, 2014, which was issued by C/O Silva.
13                   Upon receiving my property I was told that I couldn’t have any
                     portraits/drawings and I was given 3 days to have money placed in my
14                   inmate trust account to have the portraits/drawings sent home. Petitioner
                     had the money placed in his account as he was asked to do. However,
15                   petitioner’s portraits/drawings were still destroyed. Petitioner is a
                     published author and the portraits/drawings were to be used for promoting
16                   his book and other works.
17                   ECF No. 8, pg. 3.
18   Plaintiff alleges violation of his due process rights with respect to his property. See id.

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25           1
                     In the original complaint, plaintiff named Silva as the only defendant and raised
     an apparent due process claim based on deprivation of property. See ECF No. 1. The court
26   concluded the claim was deficient and provided plaintiff an opportunity to amend. See ECF No.
     7 (February 7, 2019, screening order). Plaintiff filed a first amended complaint against Silva,
27   alleging the same property claim. See ECF No. 8. Plaintiff also adds new claims against
     defendants Joksch and Bradett. See id. The Clerk of the Court will be directed to update the
28   docket to add Joksch and Bradett as defendants to this action.
                                                         2
 1                                           II. DISCUSSION

 2                  Where a prisoner alleges the deprivation of a property interest caused by the

 3   random and unauthorized action of a prison official, there is no claim cognizable under 42 U.S.C.

 4   § 1983 if the state provides an adequate post-deprivation remedy. See Zinermon v. Burch, 494

 5   U.S. 113, 129-32 (1990); Hudson v. Palmer, 468 U.S. 517, 533 (1984). A state’s post-deprivation

 6   remedy may be adequate even though it does not provide relief identical to that available under

 7   § 1983. See Hudson, 468 U.S. at 531 n.11. A due process claim is not barred, however, where

 8   the deprivation is foreseeable and the state can therefore be reasonably expected to make pre-

 9   deprivation process available. See Zinermon, 494 U.S. at 136-39. An available state common

10   law tort claim procedure to recover the value of property is an adequate remedy. See id. at 128-

11   29.

12                  In this case, plaintiff alleged the unauthorized destruction of his property by

13   defendant Silva. Because California provides an adequate post-deprivation remedy, plaintiff’s

14   claim is not cognizable under § 1983 and defendant Silva should be dismissed.

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       3
 1                                          III. CONCLUSION

 2                  Because it does not appear possible that the deficiencies identified herein can be

 3   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

 4   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

 5                  Based on the foregoing, the undersigned recommends that defendant Silva be

 6   dismissed with prejudice.

 7                  These findings and recommendations are submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court. Responses to objections shall be filed within 14 days after service of

11   objections. Failure to file objections within the specified time may waive the right to appeal. See

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13

14

15   Dated: June 20, 2019
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        4
